United States Court of Appeals
                                                                        Fifth Circuit
                  IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                          FOR THE FIFTH CIRCUIT                    April 13, 2005
                          _____________________
                               No. 04-51121                   Charles R. Fulbruge III
                          _____________________                       Clerk

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
RAY GENE BRASHER
                   Defendant - Appellant
                          ---------------------
          Appeal from the United States District Court for the
                     Western District of Texas, Waco
                             6:04-CR-137-ALL
                          ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.

      IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand to district court for resentencing in light of the Supreme

Court's recent opinion in US v. Booker and this Court's opinion

in US v. Mares is GRANTED.

      IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand

is DENIED as moot.




      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.